Stephens, J.
It appearing that no bona fide effort has been made to brief the evidence in this case by reducing it to narrative form, as is required before this court can be called upon to consider the evidence, but what purports to be the brief of evidence being questions and answers, matter excluded from evidence, objections as to the admissibility of testimony, and rulings of the court thereon, and interpolations and colloquies by counsel, this court will not consider the evidence. Civil Code, § 6093 (1910); Roberts v. Rowell, 152 Ga. 97 (108 S. E. 466); Jackson v. Dorsey, 26 Ga. App. 372 (106 S. E. 210).

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.